946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Jasper BUCHANAN, Petitioner-Appellant.
No. 91-7655.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 4, 1991.Decided Oct. 11, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Charles W. Gambrell, Magistrate Judge.  (MISC-88-5-2-H)
Jasper Buchanan, appellant pro se.
D.S.C.
DISMISSED.
Before WIDENER, MURNAGHAN and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Jasper Buchanan appeals from a magistrate judge's order which denied him leave to file his 42 U.S.C. § 1983 petition because he failed to comply with pre-filing review procedures.   We dismiss the appeal for lack of jurisdiction.


2
Jasper Buchanan has an appeal pending in this Court relating to the district court's final order in In re:  Buchanan, CA-88-5-2(H).   In re:  Buchanan, 4th Cir.  No. 91-7594.   In this appeal, Buchanan appeals the district court's affirmance of the magistrate judge's earlier order recommending dismissal of the complaint in CA-88-5-2(H).


3
To the extent that Buchanan challenges the final order, this appeal is duplicative of the appeal in No. 91-7594.   To the extent that Buchanan appeals the magistrate judge's order, it is interlocutory because there is no final order from the district court.


4
Accordingly, we deny leave to proceed in forma pauperis and dismiss this appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.


5
DISMISSED.